Stuart, J.
The complaint alleges that the plaintiffs are the owners of lots numbers one and two, in block fourteen, fronting on Second street, in Cambridge City, Indiana; that the lots are improved with dwelling-houses, out-houses, &e.; that in constructing their road along said street, the railroad company erected an embankment ten feet high, in front of and up to the line of said premises, cutting off all access to them in front, and deluging the houses and garden with water, to the special damage of the plaintiffs 800 dollars. Demurrer to the complaint sustained, and final judgment for the defendant.
This was erroneous. The demurrer is not conformed to the statute—is not, in form or substance, any of the six statutory causes. For that alone, the demurrer should have been overruled. Lane v. The State, ante, p. 426.
The complaint is also good. This case can not be distinguished from that of Tate v. The Ohio arid Mississippi Railroad Company, ante, p. 479. For the reasons there given, the law is with the plaintiff.
Per Curiam.
The judgment is reversed with costs. Cause remanded, &e.